Exhibit 10.1


November 27, 2017
(revised sent to you counsel via email on 1/3/18)


Via E-Mail


Personal and Confidential
Kevin Kenny
[ADDRESS REDACTED]




Re:    Separation Agreement and Release


Dear Kevin:


As we discussed with you, your employment with Cardiovascular Systems, Inc.
(“CSI”) will end effective at the close of business on January 31, 2018 (the
“Separation Date”). Between the date of this letter and continuing through the
Separation Date, CSI will place you on a paid leave, with no required duties and
no obligation to be present at CSI’s offices. The purpose of this Separation
Agreement and Release letter (“Agreement”) is to set forth the specific Salary
and Wage Continuation Benefits and other benefits CSI will provide to you in
keeping with the CSI Executive Officer Severance Plan as restated November 15,
2017 (the “Severance Plan”) in exchange for your agreement to the terms and
conditions of this Agreement. Please note that while we are giving this
Agreement to you now for review and we will not modify, withdraw or revoke this
letter after issuance of a signed version to you (unless you engage in conduct
that would amount to breach of this Agreement if fully-executed or any of the
other agreements referenced in Section 11 below), you may not execute this
Agreement until your Separation Date.
 
By your signature below, you agree to the following terms and conditions:


1.    End of Employment.    Your employment with CSI will end effective at the
close of business on the Separation Date. By signing below, you agree that as of
the Separation Date you will be deemed to have also automatically resigned from
all positions with CSI, if and as applicable. Except as set forth herein for
Salary and Wage Continuation Benefits in Section 2.a. and bonus pay in Section
2.b., upon your receipt of your final paycheck for services through the
Separation Date, you will have received all wages, bonuses, commissions and
compensation owed to you by virtue of your employment with CSI or termination
thereof. With your final paycheck, you will also receive payment from CSI for
your ending balance of accrued but unused Paid Time Off (PTO) calculated at the
rate of your ending base salary of $430,000. If applicable, information
regarding your right to elect COBRA coverage will be sent to you via separate
letter. If elected, your COBRA period will begin February 1, 2018.
        
You are not eligible for any other payments or benefits by virtue of your
employment with CSI or termination thereof except for those expressly described
in this Agreement. You will not receive the pay and benefits described in
Section 2 of this Agreement if you (i) do not sign this Agreement and return it
to CSI by the Offer Expiration, (ii) rescind this Agreement after signing it, or
(iii) violate any of the terms and conditions set forth in this Agreement,
Sections 12 - 15 of your Employment Agreement with CSI dated April 15, 2011 (as
amended, the “Employment Agreement”), the Severance Plan, or any other written
agreement in effect between you and CSI containing post-employment obligations.
In addition, the pay and benefits described in Section 2 of this Agreement shall
be subject to reduction, cancellation, forfeiture, offset or recoupment as and
to the extent required by the applicable provisions of any law (including
without limitation Section 10D of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated





--------------------------------------------------------------------------------




thereunder), government regulation or stock exchange listing requirement, or
clawback policy or provision implemented by CSI pursuant to such law, regulation
or listing requirement.


2.    Salary and Wage Continuation Benefits. Specifically in consideration of
your signing this Agreement and subject to the limitations, obligations, and
other provisions contained in this Agreement, CSI agrees to the following as set
forth in and subject to the Severance Plan:


a.To pay you eighteen (18) months of Salary and Wage Continuation Benefits based
on your ending Base Salary, in the gross amount of $540,000, less applicable
deductions and withholding, to be paid to you in substantially equal
installments with the first such payment to be made to you on the sixtieth
(60th) day following your Separation Date, provided the rescission periods
described in Section 5 have expired without rescission, and continuing
thereafter on CSI’s regular payday schedule. The first payment will include
“catch-up” pay for the period between your Separation Date and the first payment
date.


b.To pay you an additional severance in the gross amount of $180,000, less
applicable deductions and withholding, to be paid to you in a lump sum payment
on the first pay date coinciding with or immediately following July 31, 2018.


c.You will remain eligible for a pro-rata annual bonus under the Fiscal Year
2018 bonus plan in which you participated, prorated for your period of
employment during such bonus period (July 1, 2017 through January 31, 2018).
Bonuses under such plan will be calculated following the close of Fiscal Year
2018 and, if any bonus is owing to you thereunder, such bonus will be paid to
you in a lump sum payment, less applicable deductions and withholding, within
ninety (90) days after the close of Fiscal Year 2018.


d.To provide you with a six-month outplacement services package through
Pathfinder free of charge as more fully set forth in an attachment hereto. Your
use of such services must commence no later than April 1, 2018 and end no later
than September 30, 2018.


e.Provided you are eligible for and timely elect COBRA coverage, CSI shall pay
the monthly employer portion toward your COBRA premiums necessary to continue
your health, dental and/or life insurance coverage in effect for yourself and
your eligible dependents as of the Separation Date until the earliest of (A)
July 31, 2019, (B) the expiration of your eligibility for the continuation
coverage under COBRA or any similar applicable state law, or (C) the date on
which you participate in another employer’s group health insurance plan (such
period from the Separation Date through the earliest of (A) through (C), the
“COBRA Payment Period”). You shall timely pay your share of the COBRA premiums.
Notwithstanding the foregoing, if CSI determines, in its sole discretion, that
its payment of the COBRA premiums would result in a violation of the
nondiscrimination rules of Section 105(h)(2) of the Code or any statute or
regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums,
CSI, in its sole discretion, may elect to instead pay you on the first day of
each month of the COBRA Payment Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Special Severance Payment”), for the remainder of the COBRA Payment
Period. You may, but are not obligated to, use such Special Severance Payment
toward the cost of COBRA premiums. If you participate in another group health
plan or otherwise cease to be eligible for COBRA during the period provided in
this clause, you must notify CSI within fifteen (15) days of such event, and all
payments and obligations under this clause shall then cease.


f.To accelerate the vesting of 15,122 of your time-vested shares of CSI
restricted stock that were previously granted to you that would have vested
within the 12 month period following the




--------------------------------------------------------------------------------




Separation Date had you remained employed by CSI during such period such that
they are deemed fully vested, exercisable and not subject to any forfeiture or
CSI call option as of the expiration of the rescission periods described in
Section 5 below without rescission by you.


g.To provide for the vesting of up to 25,925 and 7,278 of your performance-based
shares of restricted stock that were previously granted to you that may vest in
accordance with the Restricted Stock Agreements - Performance-Based Vesting
relating to such shares following the Separation Date; provided, that the
performance criteria for such vesting are met as determined by CSI in accordance
with the terms for such shares of restricted stock (in or around August or
September 2019 and 2020 (as applicable)) such that, if and to the extent
applicable, such shares will become fully vested, exercisable and not subject to
any forfeiture or CSI call option as of such determination.


h.    Reimburse you, within thirty (30) days after your submission of supporting
documentation to CSI’s Chief Talent Officer (and in all events, reimbursed prior
to December 31, 2018), for any reasonable out-of-pocket travel expenses incurred
for your participation in the Executive Health Program at the Mayo Clinic prior
to the Separation Date.


i.    In the event of your death prior to the end of Salary and Wage
Continuation Benefits, COBRA health benefits and any other benefit provided to
you under this Agreement, your beneficiary or beneficiaries, as you designate in
writing to CSI or, in the absence of such designation, to the surviving spouse,
or if there is no surviving spouse, then the executor, administrator or other
personal representative of your Estate will be entitled to receive (i) any
unpaid Salary and Wage Continuation Benefits as set forth in Sections 2(a) and
2(b) above; (ii) any unpaid bonus or other payments as set forth in Section 2(c)
above; and (iii) all other payments, benefits or fringe benefits to which you
shall be entitled under the terms of this Agreement, as set forth in Sections 1
and 2(e)-(h) above, to the full extent permitted by law.


3.    Release of Claims. Specifically in consideration of the pay and benefits
described in Section 2, to which you would not otherwise be entitled, by signing
this Agreement you, for yourself and anyone who has or obtains legal rights or
claims through you, agree to the following:


a.    Notwithstanding the provisions of Section 1542 of the Civil Code of the
State of California (see Section 3.f. below), you hereby do release and forever
discharge the “Released Parties” (as defined in Section 3.e. below) of and from
any and all manner of claims, demands, actions, causes of action, administrative
claims, liability, damages, claims for punitive or liquidated damages, claims
for attorney’s fees, costs and disbursements, individual or class action claims,
or demands of any kind whatsoever, you have or might have against them or any of
them, whether known or unknown, in law or equity, contract or tort, arising out
of or in connection with your employment with CSI, or the termination of that
employment, or otherwise, and however originating or existing, from the
beginning of time through the date of your signing this Agreement.


b.    This release includes, without limiting the generality of the foregoing,
any claims you may have for, wages, bonuses, commissions, penalties, deferred
compensation, vacation, sick, and/or PTO pay, separation pay and/or benefits,
including, without limitation, arising under the Severance Plan; tortious
conduct, defamation, invasion of privacy, negligence, emotional distress; breach
of implied or express contract (including, without limitation, arising under
your Employment Agreement), estoppel; wrongful discharge (based on contract,
common law, or statute, including any federal, state or local statute or
ordinance prohibiting discrimination or retaliation in employment); violation of
any of the following: the United States Constitution, the Minnesota
Constitution, the California Constitution, the Minnesota Human Rights Act, Minn.
Stat. § 363A.01 et seq., Minn. Stat. § 181.932, Title VII of the Civil Rights
Act, 42 U.S.C. § 2000e et seq., wrongful termination in violation of public
policy (Tameny claims), the California Fair Employment and Housing Act,




--------------------------------------------------------------------------------




Cal. Gov’t Code § 12900 et seq., California Family Rights Act, Cal. Gov’t Code §
12945.1, et seq., the California Unruh Civil Rights Act, Cal. Civ. Code §§
51-54.3, California Discrimination in Payment on Basis of Sex, Cal. Lab. Code §§
1197.5, 1199 and 1199.5, California Labor Code Section 1102.5, the California
Healthy Workplaces, Healthy Families Act, Cal. Lab. Code § 245 et seq., the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans with
Disabilities Act, 42 U.S.C. § 12101 et seq., the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., the Family and Medical Leave
Act, 29 U.S.C. § 2601 et seq., the National Labor Relations Act, 29 U.S.C. § 151
et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq.; any paid sick and/or
safe time law; any claim for retaliation under federal, state or local law; all
waivable claims arising under Minnesota and California statutes and codes; and
any claim for discrimination, harassment or retaliation based legally-protected
class status under federal, state or local law. You understand and agree that,
by signing this Agreement, you waive and release any claim to employment with
CSI.


c.    If you file, or have filed on your behalf, a charge, complaint, or action,
you agree that the separation pay and benefits described above in Section 2 are
in complete satisfaction of any and all claims in connection with such charge,
complaint, or action and you waive, and agree not to take, any award of money or
other damages from such charge, complaint, or action. Notwithstanding the
foregoing, you do not waive your right to receive and fully retain a monetary
award from a government-administered whistleblower award program, such as that
administered by the Securities and Exchange Commission (“SEC”), for providing
information directly to a governmental agency.


d.    You are not, by signing this Agreement, releasing or waiving (1) any
vested interest you may have in any 401(k) or profit sharing plan by virtue of
your employment with CSI, any rights as a shareholder of CSI, and/or rights to
any vested benefits under any stock, compensation or other employee benefit plan
or agreement with CSI, (2) any rights or claims that may arise after the
Agreement is signed or which cannot be released as a matter of applicable law,
(3) the right to institute legal action for the purpose of enforcing the
provisions of this Agreement, (4) any rights you have to disability or workers’
compensation benefits, (5) any rights you have under state unemployment
compensation benefits laws, (6) the right to file a charge or complaint with a
governmental agency such as the Equal Employment Opportunity Commission
(“EEOC”), the California Department of Fair Employment and Housing (“CDFEH”),
the National Labor Relations Board (“NLRB”), the Occupational Safety and Health
Administration (“OSHA”), the SEC or any other federal, state or local
governmental agency, subject to Section 3(c) above, (7) the right to communicate
with, testify, assist, or participate in an investigation, hearing, or
proceeding conducted by, the EEOC, CDFEH, NLRB, OSHA, SEC or other governmental
agency, (8) any rights you have under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) or any similar applicable state law, (9) your
rights with regard to your equity incentive awards with CSI, if any, which shall
be governed by those applicable operative agreement(s), as modified by Section 2
above, (10) your rights to indemnification and/or contribution, advancement or
payment of related expenses arising under CSI’s Bylaws, Articles of
Incorporation and/or the Indemnification Agreement between you and CSI dated
November 2, 2015 (the “Indemnification Agreement”), or (11) the right to
coverage and indemnification under CSI’s directors’ and officers’ insurance
coverage as set forth in CSI’s D&O insurance policy, other insurance policies of
CSI and/or applicable law. Further, nothing in this Agreement prohibits you from
reporting possible violations of law or regulation to any governmental agency or
regulatory authority, including but not limited to the SEC, or from making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation.


    e.    The “Released Parties,” as used in this Agreement, shall mean
Cardiovascular Systems, Inc. and any parent, subsidiaries, divisions, affiliated
entities, insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, attorneys, representatives and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and




--------------------------------------------------------------------------------




former trustees or administrators of any pension or other benefit plan
applicable to the employees or former employees of CSI, in their official and
individual capacities.


f.    Waiver of Section 1542 Rights. Except as set forth in this Agreement, you
understand and agree that this release SHALL APPLY TO ALL UNKNOWN OR
UNANTICIPATED CLAIMS, ACTIONS OR DEMANDS OF ANY KIND WHATSOEVER ARISING OUT OF
OR IN CONNECTION WITH YOUR EMPLOYMENT BY CSI OR THE TERMINATION OF THAT
EMPLOYMENT, AS WELL AS THOSE KNOWN AND ANTICIPATED. You hereby waive any and all
rights under Section 1542 of the Civil Code of the State of California and
irrevocably and unconditionally release and forever discharge CSI from and with
respect to all claims described in Section 3 of this Agreement. Section 1542 has
been duly explained to you and reads as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


You further acknowledge that you are aware that you may hereafter discover facts
in addition to or different from those you know or believe to be true with
respect to the disputes that are resolved by this separation agreement and
release, but that it is your intention to fully, finally, and forever release
all claims related to those disputes, whether or not you know about them.


4.    Notice of Right to Consult Attorney and Twenty-One (21) Calendar Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
CSI has informed you by this Agreement that (1) you have the right to consult
with an attorney of your choice prior to signing this Agreement, and (2) you are
entitled to at least Twenty-One (21) calendar days from your receipt of this
Agreement to consider whether the terms are acceptable to you.


5.    Notification of Rights under the Minnesota Human Rights Act (Minn. Stat.
Chapter 363A) and the Federal Age Discrimination in Employment Act (29 U.S.C. §
621 et seq.). You are hereby notified of your right to rescind the release of
claims contained in Section 3 with regard to claims arising under the Minnesota
Human Rights Act, Minnesota Statutes Chapter 363A, within fifteen (15) calendar
days of your signing this Agreement, and with regard to your rights arising
under the federal Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,
within seven (7) calendar days of your signing this Agreement. The two
rescission periods shall run concurrently. In order to be effective, the
rescission must (a) be in writing; (b) delivered to Laura Gillund, Chief Talent
Officer, 1225 Old Highway 8 NW, St. Paul, MN 55112, by hand or mail within the
required period; and (c) if delivered by mail, the rescission must be postmarked
within the required period, properly addressed to Laura Gillund as set forth
above, and sent by certified mail, return receipt requested. You understand and
agree that if you rescind any part of this Agreement in accordance with this
Section 5, CSI will have no obligation to provide you the payments and benefits
described in Section 2 of this Agreement and you will be obligated to return to
CSI any payment(s) and benefits already received in connection with Section 2 of
this Agreement.


6.    Return of Property. You acknowledge and agree that all documents and
materials relating to the business of, or the services provided by, CSI are the
sole property of CSI. You agree and represent that you have returned, or will
return by the Separation Date, to CSI all of its property, including but not
limited to, all medical device and other equipment, computers and related
hardware, customer records and other documents and materials, whether on
computer disc, hard drive or other form, and all copies thereof, within your
possession or control, which in any manner relate to the business of, or the
duties and services you performed on behalf of CSI. Notwithstanding the above or
any provision in any other agreement between you and CSI, except for those
referenced in Section 7 below which shall continue to apply, following the




--------------------------------------------------------------------------------




Separation Date, you may retain, in hardcopy and/or electronic format, and use
the Microsoft Outlook Contacts and similar contact information maintained by you
as of the Separation Date, and may also continue to maintain and use any
personal or professional profile, accounts or contacts contained on any
LinkedIn, Facebook or other social media site or system existing as of the
Separation Date.


7.    Ongoing Obligations Under Your Employment Agreement. You are hereby
reminded of your ongoing obligations to CSI under Paragraphs 12 - 15 of your
Employment Agreement with CSI. Nothing in this Agreement or elsewhere is
intended to or will be used in any way to prevent disclosure of confidential
information in accordance with the immunity provisions set forth in Section 7 of
the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), meaning disclosure
(i) in confidence to a government official or attorney solely for the purpose of
reporting or investigating a suspected legal violation; or (ii) under seal in
connection with a lawsuit (including an anti-retaliation lawsuit). Likewise,
nothing in this Agreement or any other agreement between you and CSI prevents
you from providing truthful testimony or otherwise responding accurately and
fully to any question, inquiry or request for information or disclosure of
documents when required by legal process, subpoena, notice, court order or law
(including, without limitation, in any criminal, civil, or regulatory proceeding
or investigation), or as necessary in any action for enforcement or claimed
breach of this Agreement or any other legal dispute with CSI. In addition, as a
California based employee, the Company hereby waives your post-employment
obligations under Section 16 of your Employment Agreement.


8.    Cooperation and Defense of Claims. You agree that through the 18 month
anniversary of the Separation Date, you will respond in a reasonably timely and
helpful manner via telephone or email to occasional CSI questions, if any,
regarding your employment with CSI, such as, but not limited to, status of
projects, customer matters, location of data, passwords, etc. In addition, you
agree that you will reasonably cooperate and assist in the orderly transition of
files and other information related to your work with CSI and, upon reasonable
request, provide your reasonable assistance, knowledge, and expertise to CSI to
address any problems or issues that may arise regarding matters as to which you
have any directly relevant information. You further agree that you will
reasonably cooperate with CSI to respond to, defend, or address all claims,
charges, complaints or litigation by or against CSI that have arisen or that may
arise with respect to omissions, acts, transactions or other events that
occurred during your employment with CSI as to which you have any directly
relevant information. You also agree that you will provide truthful and accurate
sworn testimony in the form of deposition, affidavit, and/or court testimony if
reasonably requested by CSI. CSI will reimburse you for all reasonable
out-of-pocket expenses incurred as a result of your assistance under this
Section unless such remuneration is prohibited by applicable law. In the event
that you are requested to and agree to provide any assistance to CSI at any time
after the 18 month anniversary of the Separation Date, in addition to
reimbursing any out-of-pocket expenses, CSI will also compensate you for the
time you spend providing such assistance at a pro-rata or per diem rate based on
your base salary as of the Separation Date. In no event will any of the
obligations under this Section unduly interfere with any subsequent employment,
consulting or other business or personal activities or obligations you may have
after the Separation Date.


9.    Non-Disparagement and Confidentiality. You promise and agree not to
disparage CSI, its directors, officers, shareholders, employees, products or
services, and CSI agrees to instruct in writing its Executive level employees
and its Board of Directors as of December 31, 2017 not to disparage you, either
orally or in writing. You further promise and agree not to disclose or discuss,
directly or indirectly, in any manner whatsoever, any information regarding
either (1) the contents and terms of this Agreement, or (2) the substance and/or
nature of any dispute between CSI and any employee or former employee, including
yourself. Notwithstanding the foregoing, nothing in this Section 9 or this
Agreement shall prohibit or limit you from discussing or disclosing this
confidential information with or to your legal and financial advisors and your
spouse, if applicable, provided they agree to keep the information confidential,
or from freely and




--------------------------------------------------------------------------------




truthfully communicating with, with or without notice to CSI, federal and state
tax authorities, the state unemployment compensation department, other
government agencies, or as otherwise required or allowed by law or permitted by
this Agreement. You acknowledge and agree that CSI has obligations to describe
the contents and terms of this Agreement and file this Agreement pursuant to the
rules and regulations of the SEC (as defined above). On or before January 5,
2018, CSI will provide you with a letter of reference. CSI further agrees that,
in the event Scott Ward receives any direct inquiries from any third-parties
concerning your employment with CSI, he will respond by providing a positive
employment reference consistent with the letter of reference and will not make
any negative comments of any kind regarding you. You will direct any inquiries
for verification of your employment to CSI’s Chief Talent Officer and, in
response to any such inquiries, she/he will provide only your dates of
employment, last position held and information consistent with the letter of
reference.


10.    Code Section 409A. It is intended that any amounts payable under the
Agreement shall be exempt from or comply with the applicable requirements, if
any, of Section 409A of the Internal Revenue Code of 1986, as amended, and the
notices, regulations and other guidance of general applicability issued
thereunder (“Code Section 409A”), and the parties will interpret the Agreement
in a manner that will preclude the imposition of additional taxes and interest
imposed under Code Section 409A. Any payments under this Agreement that may be
excluded from Code Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral will be so excluded to the
maximum extent possible. If either you or CSI reasonably determines that any
payment or benefit hereunder will violate Code Section 409A, you and CSI shall
use best efforts to restructure the payment or benefit in a manner that is
either exempt from or compliant with Code Section 409A.  You and CSI agree that
they will execute any and all amendments to this Agreement as may be necessary
to ensure compliance with the distribution provisions of Code Section 409A in an
effort to avoid or minimize, to the extent allowable by law, the tax (and any
interest or penalties thereon) associated with Code Section 409A.  If it is
determined that a payment under this Agreement was (or may be) made in violation
of Code Section 409A, CSI will cooperate reasonably with any effort by you to
mitigate the tax consequences of such violation, including cooperation with your
participation in any IRS voluntary compliance program or other correction
procedure under Code Section 409A that may be available to you.


11.    Remedies. If either party breaches any term of this Agreement, if you
breach any of the specific paragraphs of your Employment Agreement referenced in
this Agreement, or if either party breaches any other written agreement in
effect between you and CSI, the prevailing party in any enforcement action as
determined by a court of competent jurisdiction shall be entitled to its
available legal and equitable remedies, including but not limited to, in the
case of your breach, CSI suspending and recovering any and all payments and
benefits made or to be made under Section 2 of this Agreement, and payment by
the non-prevailing party of the prevailing party’s reasonable attorneys’ fees
and costs incurred in connection with such action. If either party seeks and/or
obtains relief from an alleged breach of this Agreement, all of the provisions
of this Agreement shall remain in full force and effect.
    
12.    Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as, an admission by CSI or you of any
liability or unlawful conduct whatsoever. CSI and you specifically deny any
liability or unlawful conduct. Additionally, by signing this Agreement you
acknowledge and agree that you are not aware, to the best of your knowledge, of
any conduct, on your part or on the part of another employee at CSI, that
violated CSI’s code of conduct, applicable policies and procedures, or
applicable law or otherwise exposed CSI to any liability, whether criminal or
civil, and whether to any government, individual or other entity.  Further, you
acknowledge and agree that you are not aware of any material violations by CSI
and/or any of the Released Parties or employees of CSI of any statute,
regulation or other rules that have not been addressed by CSI through
appropriate compliance and/or corrective action.




--------------------------------------------------------------------------------




13.    Successors and Assigns. This Agreement is personal to you and may not be
assigned by you without the written agreement of CSI; provided, however, that
the terms of this Agreement and all of your rights hereunder will inure to the
benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. The rights and obligations of this Agreement shall inure to and be
binding on the successors and assigns of CSI. CSI shall require any successors
or assigns to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that CSI would be required to perform it if no
such succession or assignment had taken place.


14.    Enforceability. If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible. If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.


15.    Jury Trial Waiver. Each of the parties knowingly and voluntarily waives
all right to trial by jury in any action or proceeding arising out of or
relating to this Agreement or for recognition or enforcement of any judgment.


16.    Full Agreement. This Agreement contains the full agreement between you
and CSI and may not be modified, altered, or changed in any way except by
written agreement signed by both parties. The parties agree that this Agreement
supersedes and terminates any and all other written and oral agreements and
understandings between the parties, except for Sections 12-15 of your Employment
Agreement; the Indemnification Agreement; the Severance Plan, and any other
written agreement in effect between you and CSI containing post-employment
obligations, which shall continue in full force and effect according to their
terms and shall survive the termination of your employment.


17.    Counterparts.     This Agreement may be executed by facsimile or
electronic transmission and in counterparts, each of which shall be deemed an
original and all of which shall constitute one binding instrument.


18.    Acknowledgment of Reading and Understanding. By signing this Agreement,
you acknowledge that you have read this Agreement, including the release of
claims contained in Section 3, and understand that the release of claims is a
full and final release of all claims you may have against CSI and the other
entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily, and that CSI has informed you that you have the right to consult
with an attorney of your choice prior to signing this Agreement.


As noted above, you may not sign this Agreement until January 31, 2018. The
deadline for you to accept this Agreement is 5:00 p.m. (Central time) on
February 1, 2018, which is more than 21 calendar days following your receipt of
this Agreement (the “Offer Expiration”). If not accepted by the Offer
Expiration, the offer contained herein will expire. After you have reviewed this
Agreement and obtained whatever advice and counsel you consider appropriate
regarding it, please evidence your agreement to the provisions set forth in this
Agreement by dating and signing the Agreement. Please then return a signed
Agreement to me no later than the Offer Expiration. Please keep a copy for your
records.


Kevin, on behalf of CSI, we thank you for your service and wish you all the
best.


Sincerely,
/s/ Laura Gillund
Laura Gillund
Chief Talent Officer




--------------------------------------------------------------------------------




ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, Kevin Kenny, acknowledge and agree to the following:


•
I have read this Separation Agreement and Release carefully.

•
I understand and agree to all of the terms of the Separation Agreement and
Release.

•
I am knowingly and voluntarily releasing my claims against CSI and the other
persons and entities defined as the Released Parties.

•
I have not, in signing this Agreement, relied upon any statements or
explanations made by CSI except as for those specifically set forth in this
Separation Agreement and Release.

•
I intend this Separation Agreement and Release to be legally binding.

•
I am signing this Separation Agreement and Release on or after my last day of
employment with CSI.







Accepted this 31st day of January, 2018.


/s/ Kevin Kenny
Kevin Kenny
 


62655944






